TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00161-CV



                                    David P. Hissey, Appellant

                                                  v.

                             JP Morgan Chase Bank N.A., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. D-1-GN-09-000007, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant David P. Hissey has filed a notice of chapter 7 bankruptcy with this Court

(United States Bankruptcy Court, W.D. Tex., Austin Division, Case Number 10-11408CG).

Accordingly, his appeal is automatically stayed. See 11 U.S.C. § 362(a) (West 2004). Any party

may file a motion to reinstate upon the occurrence of an event that allows the case to proceed or if

any party believes the automatic stay does not apply to this appeal. See Tex. R. App. P. 8.3(a).

Failure to notify this Court of a lift of the automatic stay or termination of the bankruptcy case may

result in the dismissal of the cause for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Bankruptcy

Filed: June 18, 2010




                                              2